                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

U.S. COMMODITY FUTURES                       )
TRADING COMMISSION,                          )
                                             )
               Plaintiff,                    )
                                             )
       v.                                    )       No. 17 C 3262
                                             )       Hon. Marvin E. Aspen
WILLIAM H. POWDERLY, IV,                     )
                                             )
               Defendant.                    )

                                 MEMORANDUM OPINION

MARVIN E. ASPEN, District Judge:

       Before us is Plaintiff Commodity Futures Trading Commission’s (“CFTC”) motion for

summary judgment, (Dkt. No. 26), and application for a supplemental order assessing a civil

monetary penalty against Defendant William H. Powderly, IV, (Appl. (Dkt. No. 45)). For the

reasons set forth below, we grant the application for a supplemental order assessing a civil

monetary penalty against Powderly and deny the motion for summary judgment as moot.

                                        BACKGROUND

       The CFTC filed a complaint against Powderly seeking injunctive and equitable relief, as

well as imposition of civil penalties, for violations of the Commodity Exchange Act (the “Act”),

7 U.S.C. §§ 1–26, and the CFTC regulations promulgated thereunder, 17 C.F.R. pts. 1–190. The

complaint alleged that from January 2016 through October 2016, Powderly violated the

anti-fraud provisions of the Act by fraudulently soliciting customers and prospective customers,

claiming that he and a partner developed a “proprietary, multi-algorithmic commodity futures

trading program that generated exceptional ‘beta’ testing results,” including generating

consistent gains without any daily losses. (See Compl. (Dkt. No. 1) ¶ 12.) The complaint
alleged these representations were untrue, as Powderly did not have a partner, and his actual

trading results from January 2016 through October 2016 were consistently unprofitable as he

suffered net trading losses approaching $1 million, and had never had a profitable month trading

commodity futures for his account. (Id. ¶¶ 12, 17.) The CFTC alleged he never informed his

customers or prospective customers about his actual trading results and instead falsely

represented to them that his trading was “very profitable,” including creating false futures

commission merchant (“FCM”) account statements showing net profits. (Id. ¶¶ 17–23.)

       The CFTC moved for summary judgment on May 7, 2018. (Dkt. No. 26.) The parties

thereafter jointly moved for the entry of a consent order for permanent injunction and other

equitable relief against Powderly. (Dkt. No. 40.) We entered the consent order on

September 11, 2018. (Consent Order (Dkt. No. 44).) The consent order made findings of fact

and conclusions of law that Powderly violated the anti-fraud provisions of the Act,

Sections 4b(a)(1)(A)–(C) and 6(c)(1), 7 U.S.C. §§ 6b(a)(1)(A)–(C) & 9(1), and

Regulation 180.1(a), 17 C.F.R. § 180.1(a). (Consent Order ¶¶ 18–41.) According to the consent

order, Powderly accepted a total of $1,278,000 from seven customers, and sustained net losses of

approximately $1,027,425. (Id. ¶ 27.) In or about September 2016, Powderly claimed that the

balance of his trading account was approximately $2 million. (Id. ¶ 29.) In fact, his balance fell

to $513 by the end of that month, and Powderly falsely claimed to his customers that he

sustained large losses over a period of a few days due to health issues. (Id. ¶ 30.) Powderly

created false account statements to back up this false story. (Id. ¶ 31.) The consent order

permanently enjoined Powderly from committing future violations of the commodities laws and

instituted permanent registration and trading bans against Powderly. (Id. ¶¶ 40–41.) The




                                                 2
consent order also required Powderly to pay $1,069,300 in restitution, an amount equal to his

defrauded customers’ total net loss. (Id. ¶¶ 33, 40–51.) 1

       The consent order reserved the issue of civil monetary penalties. (Id. ¶ 52.) Should the

CFTC request the Court to assess a civil monetary penalty, the consent order provides that:

       (a) Powderly will be precluded from arguing that he did not violate the federal laws
       as alleged in the Complaint; (b) Powderly may not challenge the validity of his
       consents and agreements herein or this Consent Order; (c) solely for the purpose of
       such request, the allegations of the Complaint and the Findings of Fact and
       Conclusions of Law in this Consent Order shall be accepted as and deemed true by
       the Court; and (d) the Court may determine the issues raised in the request on the
       basis of affidavits, declarations, and documentary evidence.

(Id. ¶ 53.) The CFTC now requests a civil monetary penalty of $1,083,138 be assessed against

Powderly, comprised of a statutory maximum per-violation penalty of $154,734 for each of the

seven customers Powderly defrauded. (Appl. at 10.) The CFTC argues the penalty is

“commensurate with the gravity of Powderly’s offenses and the injury to each of his customers

and furthers the Act’s remedial and deterrence goals.” (Id.)

                                           ANALYSIS

       Pursuant to the Commodity Exchange Act, a court may impose a civil penalty “on any

person found in the action to have committed any violation” of “not more than the greater of

$100,000 or triple the monetary gain to the person for each violation.” 7 U.S.C. § 13a–1(d)(1).

The regulations adjust the statutory maximum per-violation penalty of $100,000 for inflation.

For the period at issue, CFTC asserts the inflation-adjusted statutory civil monetary penalty was

$154,734 per violation as of the filing of the complaint. See 17 C.F.R. § 143.8(a)(2)(B)(iii)

(Jan. 23, 2017). The maximum penalty allowed “is limited by the number of violations alleged




1
  Powderly returned $208,700 of the $1,278,000 his customers invested, resulting in a total net
loss of $1,069,300. (Consent Order ¶ 33.)
                                                 3
in the complaint times the maximum fine per violation.” Slusser v. Commodity Futures Trading

Comm’n, 210 F.3d 783, 786 (7th Cir. 2000).

       “Sanctions in CFTC enforcement proceedings should be determined with regard to the

gravity of the offense and the need for deterrence.” Monieson v. Commodity Futures Trading

Comm’n, 996 F.2d 852, 862 (7th Cir. 1993). The amount of any civil monetary penalty must be

rationally related to the offense, which courts determine by weighing three factors: (1) the nature

of the violations, (2) the existence of any injuries inflicted on others by reason of the violations,

and (3) a review of the sanctions imposed for similar violations. Id. at 863–64.

       The CFTC argues the fine should be tied to the number of individuals Powderly

fraudulently solicited. (Appl. at 9–10.) The CFTC argues such a penalty “is commensurate with

the gravity of Powderly’s offenses and the injury to each of his customers,” while furthering the

Act’s remedial and deterrence goals. (Id. at 10.) It contends that it could request a much larger

penalty under the Act, as we could assess a statutory penalty with regard to every false statement,

omission, or false report made by Powderly as alleged in the complaint, resulting in many

multiples of $154,734. (Id. at 9.)

       In contrast, Powderly argues we should focus on the lack of financial gain in this case,

asserting that the penalty the CFTC seeks is disproportionate to penalties sought in similar cases.

(Resp. (Dkt. No. 47) at 3–5.) He contends that the CFTC “overreaches” and seeks a civil penalty

that is greater than the alleged losses, “making the civil monetary penalty irrational and totally

unrelated to the alleged offenses and harm suffered.” (Resp. at 4–5.) Powderly also argues we

may properly consider his ability to pay in imposing a civil penalty and contends his failing

health and negative net worth counsel against a steep penalty. (Id. at 5–7.)




                                                  4
       There is no dispute Powderly’s fraudulent conduct was serious. Over the course of

nearly a year, Powderly violated the anti-fraud provisions of the Act, including

Sections 4b(a)(1)(A)–(C) and 6(c)(1), 7 U.S.C. §§ 6b(a)(1)(A)–(C) & 9(1), along with

Regulation 180.1(a), 17 C.F.R. § 180.1(a), by fraudulently soliciting customers and prospective

customers and creating false account statements and false FCM statements for his trading

account in order to conceal his trading losses and prevent his investors from taking remedial

actions. (See Consent Order ¶¶ 36–38.) See U.S. Commodity Futures Trading Comm’n v. Li,

No. 15 C 5839, 2016 WL 8256392, at *8 (N.D. Ill. Dec. 9, 2016) (finding fraudulent and

fictitious trades undermine public confidence in the commodities markets and “cut[] to the heart

of the purpose of the Act: to protect ‘all market participants from fraudulent or other abusive

sales practices and misuses of customer assets’” (quoting 7 U.S.C. § 5(b))).

       Furthermore, Powderly’s investors suffered significant injuries due to his fraudulent

conduct. Powderly lost more than $1 million of the $1,278,000 that he fraudulently solicited

from seven investors. (See Consent Order at ¶ 33.) One of Powderly’s customers, who took out

loans in order to invest $350,000 with Powderly’s trading operation, lost more than $250,000 of

his investment. (Decl. of S.A. (Dkt. No. 27–2).) 2 Another investor entrusted Powderly with

$100,000 from a civil settlement that she planned to use for retirement; she lost the entire

principal investment to Powderly’s failed scheme. (Decl. of K.K. (Dkt. No. 25–5).) Yet another

investor, who initially contributed $150,000 to Powderly’s trading account, was induced to




2
  The consent order expressly allows us to “determine the issues raised in the request [for civil
monetary penalty] on the basis of affidavits, declarations, and documentary evidence.”
(Consent Order ¶ 53.) The CFTC submitted this declaration and others cited herein as part of its
summary judgment motion, (Dkt. No. 26), and bases certain arguments on these declarations in
its application for civil monetary penalty, (Appl. at 5–6). Powderly does not contest the use of
these declarations in his response to the CFTC’s application for civil monetary penalty.
                                                 5
contribute an additional $100,000 based on false reports of high returns that never materialized;

this investor lost his entire investment. (Decl. of V.S. (Dkt. No. 27–4).)

       Given the seriousness of the violations and the harm caused, a civil monetary penalty is

warranted against Powderly. However, Powderly contends that the CFTC’s request is

disproportionate when compared with penalties imposed in similar cases. (Resp. at 3–5 (citing

U.S. Commodity Futures Trading Comm’n v. Ross, No. 09 C 5443, 2014 WL 6704572

(N.D. Ill. Nov. 26, 2014); U.S. CFTC v. Gillons, 2015 U.S. Dist. LEXIS 176003, *1

(Dec. 8, 2015); In re Kinseth and Virtual Vision Inc., 2012 CFTC LEXIS 15, *2,

Comm. Fut. L. Rep. (CCH) P32,128 (Feb. 23, 2012); In re Russo, 2012 CFTC LEXIS 70, *2,

Comm. Fut. L. Rep. (CCH) P32,432 (Oct. 26, 2012)).) Powderly also argues he did not have a

financial gain, and therefore, a civil monetary penalty is unwarranted—or at the very least,

should be significantly lower than the CFTC’s request. (Resp. at 3.)

       The maximum allowable penalty in this case would be $154,734 multiplied by the total

number of violations alleged in the complaint. Slusser, 210 F.3d at 786. The CFTC suggests a

penalty equal to the statutory penalty multiplied by seven, the number of investors harmed,

totaling $1,083,138. (Appl. at 9.) As the CFTC has observed, the complaint alleged each

material misrepresentation or omission, false statement or report, or manipulative or deceptive

act “as a separate and distinct violation of the Act.” (Appl. at 9.) Multiplying the per-violation

penalty by the total violations alleged would result in a much larger penalty than the $1,083,138

requested by the CFTC. A review of Count II of the complaint demonstrates this fact. Count II

alleges Powderly violated Section 4b(a)(1)(B) of the Act by willfully making and sending to his

customers false FCM statements that misrepresented his account balances and concealed his

considerable losses. (Compl. ¶ 31.) “Each false report or statement made . . . is alleged as a



                                                 6
separate and distinct violation” of the Act in Count II. (Id. ¶ 33.) The complaint further alleges

that, to hide his losses in September 2016, Powderly created false FCM account statements for

both August and September 2016 and sent them to his customers. (Id. ¶ 21.) By our count,

given seven investors and prospective investors, these allegations sum to as many as fourteen

separate violations of the Act. This does not take into account the many separate violations

alleged through the other counts in the complaint. Based on this, Powderly was on notice of a

potential penalty reflecting several multiples of the maximum per-violation amount. See Slusser,

210 F.3d at 786 (assessing the number of violations by how many a reasonable person in the

defendant’s position would have assumed to be the maximum exposure on the face of the

complaint). Consolidating the harm done into one violation per defrauded customer therefore

appears more than reasonable. See, e.g., Commodity Futures Trading Comm’n v. Levy,

541 F.3d 1102, 1111 n.9 (11th Cir. 2008) (district court properly exercised discretion by electing

to treat all violations as a single violation per customer, thus reducing the total penalty by a

multiple of five).

       Powderly’s attempts to demonstrate that this penalty is disproportionate are inapposite.

For example, he contends that the requested penalty in this case is out of step with Ross, where

the court imposed a $1,300,000 penalty after Defendant solicited 93 fund participants who lost

$7 million. (Resp. at 3.) However, in considering the relevant factors and imposing a penalty,

the court applied the (then-applicable) statutory penalty of $130,000 for the ten substantive

provisions of the Act and regulations that the defendant violated. See Ross, 2014 WL 6704572,

at *3. Powderly violated five substantive provisions of the Act and regulations.

(See Consent Order ¶¶ 36–38.) Were we to apply the Ross formula here, we would multiply the

statutory penalty by five, not substantially less than the CFTC’s proposed multiple of seven for



                                                  7
each defrauded customer. Nor do the other cases Powderly relies on support his position that a

$1,083,138 penalty here is disproportionate. See Gillons, 2015 U.S. Dist. LEXIS 176003, at *1

(entering consent order including a $1,000,000 penalty without discussing the basis for the

penalty); In re Kinseth, 2012 CFTC LEXIS 15, at *2, Comm. Fut. L. Rep. (CCH) P32,128

(entering order including a $575,000 penalty without discussing the basis for the penalty); In re

Russo, 2012 CFTC LEXIS 70, at *2, Comm. Fut. L. Rep. (CCH) P32,432 (entering order

including a $645,000 penalty without discussing the basis for the penalty).

       Powderly argues that the CFTC’s suggested penalty is “irrational and totally unrelated to

the alleged offenses and harm suffered” because the penalty sought is greater than the loss

sustained. (Resp. at 4–5.) However, penalties under the Act routinely outstrip the dollar value of

the harm done. See, e.g., U.S. Commodity Futures Trading Comm’n v. Regan,

No. 11-CV-08679, 2012 WL 2308368, at *8–9 (N.D. Ill. May 29, 2012) (assessing civil penalty

at twice the amount of restitution); U.S. Commodity Futures Trading Comm’n v. Garofalo,

No. 10-CV-2417, 2011 WL 4954082, at *7 (N.D. Ill. May 5, 2011) (setting penalty at three times

the losses to the victims, which equaled the ill-gotten gain to the defendant). When a defendant

experiences financial gain, the Act authorizes a penalty three times that gain.

7 U.S.C. § 13a–1(d)(1)(A). The CFTC’s suggestion pegs the penalty at one statutory amount per

victim, fulfilling the requirement that the penalty be “rationally related to the offense.”

Monieson, 996 F.2d at 864.

       Powderly argues that we should consider his ability to pay in assessing a penalty.

Powderly submits a declaration attesting to a negative net worth of $388,500. (Dkt. No. 47–2.)

We are not required to consider collectability in imposing a civil monetary penalty.

Brenner v. C.F.T.C., 338 F.3d 713, 723 (7th Cir. 2003) (explaining that following the 1992



                                                  8
amendments to 7 U.S.C. § 9a, “the financial worth of the defendant or the collectibility of any

fine are no longer relevant considerations” for the CFTC in imposing civil penalties); see also Li,

2016 WL 8256392, at *10 n.7 (citing Brenner and finding ability to pay should not be considered

in court’s decision to impose civil penalties under § 13a–1(d)); U.S. Commodity Futures Trading

Comm’n v. Sarvey, No. 08 C 192, 2012 WL 426746, at *6 (N.D. Ill. Feb. 10, 2012) (same).

       Powderly urges us to adopt the rationale of U.S. Commodity Futures Trading

Comm’n v. Reisinger, No. 11-CV-08567, 2017 WL 4164197, at *10–11

(N.D. Ill. Sept. 19, 2017), vacated on other grounds (N.D. Ill. Sept. 25, 2018). (Resp. at 5.)

However, even following the reasoning of Reisinger, a defendant’s ability to pay is not

dispositive, but rather “merely allows the penalty to fit the wrong and the wrongdoer.”

Reisinger, 2017 WL 4164197, at *11. As we have discussed, the wrong here is serious.

Powderly’s fraudulent actions have not only undermined public confidence in commodities

markets. See Li, 2016 WL 8256392, at *9 (observing that violations “harm[] the public trust in

the markets, which Congress has set out to promote and protect”). He also caused substantial

harm to his seven investors, who were taken in by his repeated acts of fraud and collectively lost

more than $1 million.

       Accordingly, we find that Powderly’s conduct warrants a civil monetary penalty of

$1,083,138, plus post-judgment interest. 28 U.S.C. § 1961 (“Interest shall be allowed on any

money judgment in a civil case recovered in a district court.”)

                                         CONCLUSION

       We hereby grant the CFTC’s application for a supplemental order assessing a civil

monetary penalty of $1,083,138 against Powderly. (Dkt. No. 45.) The supplemental order will




                                                 9
be filed separately. As the consent order and this opinion resolve the entire matter before us, we

deny the CFTC’s motion for summary judgment as moot. (Dkt. No. 26.) It is so ordered.




                                                     ____________________________________
                                                     Honorable Marvin E. Aspen
                                                     United States District Judge

Dated: March 5, 2019
       Chicago, Illinois




                                                10
